887 F.2d 1080Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie Mac OLIVER, Plaintiff-Appellant,v.V. Lee BONDS;  Sgt. Parker;  Officer Bonds;  UnnamedAssistant, to Officer Bonds;  North CarolinaDepartment of Corrections, Defendants-Appellees.
No. 89-6558.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 18, 1989.Decided:  Sept. 28, 1989.

Willie Mac Oliver, appellant pro se.
Before K.K. HALL, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Willie Mac Oliver appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Oliver v. Bonds, C/A No. 89-101-CRT (E.D.N.C. Feb. 21, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.